Citation Nr: 1126207	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  04-25 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected residuals of a left clavicle fracture, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1959. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO continued a 10 percent rating for residuals of a left clavicle fracture and denied service connection for an anxiety disorder and hypertension.  In July 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in June 2004.

In an August 2007 rating decision, the RO granted an increased rating of 20 percent for left clavicle fracture residuals, effective May 10, 2006.

In January 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran indicated that he wished to withdraw from appeal his claims for service connection for anxiety disorder and hypertension.  

In February 2009, the Board dismissed the claims for service connection for anxiety disorder and for hypertension and remanded the claims for increased ratings for residuals of a left clavicle fracture to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC continued to deny the claims for increase (as reflected in a July 2010 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In November 2010, the Board granted a 20 percent rating for residuals of a left clavicle fracture, prior to May 10, 2006, and denied a rating in excess of 20 percent.  The Board also characterized the appeal as encompassing the matter of the Veteran's entitlement to a TDIU for service-connected residuals of a left clavicle fracture, and remanded this matter to the RO, via the AMC, for further action, to include additional development of the evidence.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251, F.3d 1378 (Fed. Cir. 2001).  After completing the requested development, the AMC denied the claim (as reflected in an April 2011 SSOC) and returned the matter remaining on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for a TDIU have been accomplished.

2.  The Veteran has been awarded service connection only for residuals of a left clavicle fracture (rated as 20 percent disabling).

3.  Pertinent to the February 2003 claim for increase, the Veteran's service-connected residuals of a left clavicle fracture have not met the percentage requirements for award of a schedular TDIU, and this disability has not been shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

This appeal involves a claim for a TDIU, which is a claim for increase.  In rating cases, a claimant must be provided with information pertaining to the assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, April 2003 and March 2009 letters provided notice to the Veteran of what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The March 2009 letter, along with March 2006 and June 2008 letters, provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  A November 2010 letter provided the Veteran with specific information regarding establishing a claim for a TDIU.

After issuance of the above-described notice, and opportunity for the Veteran to respond, the April 2011 SSOC reflects adjudication of the claim for a TDIU.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consist of service, VA, and private treatment records, and the reports of May 2003, May 2006, and May 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2009 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for a TDIU is warranted.

In November 2010, the AMC requested that the Veteran complete, sign, and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for his left shoulder disability.  As the Veteran did not respond, no further development was accomplished.  In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has also held that VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  VA is only required to obtain evidence that is "adequately identified."  38 U.S.C.A. § 5103A(b), (c). 

Given the AMC's efforts to provide the Veteran with the appropriate paperwork to establish the evidence for his claim, the Board finds that the AMC has complied with the remand directives to the extent possible, and that no further action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as the Veteran's lone service-connected disability is residuals of a left clavicle fracture, for which a 20 percent rating has been assigned.

However, as noted above, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable is still necessary in this case.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.41, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the Board finds that a TDIU, to include on an extra-schedular basis, is not warranted.

Here, there is no indication that the Veteran, in fact, is or has been rendered unemployable due to service-connected disability at any point pertinent to this appeal.  In various statements, the Veteran has asserted that he can no longer work as a photographer or an electrician because of his left shoulder disability.  

VA treatment records reflect evaluation of and treatment for the Veteran's left shoulder disability; however, these records include no comments or opinion as to the Veteran's employability. 

The May 2003 VA examiner stated that the Veteran was able to perform most activities, such as grooming, cooking, vacuuming, driving, and shopping.  The Veteran noted that he was unable to mow the law and garden.  The examiner cautioned that the Veteran should avoid using ladders, unprotected heights, overhead reaching, and crawling due to his left shoulder disability.  

In a July 2005 letter, the Veteran's private physician, Dr. Hartman, stated that the Veteran reported an increase in his left shoulder symptomatology, which resulted in adverse affects on his ability to perform work activities.

On May 2006 VA examination, the examiner noted that the Veteran was limited in very heavy lifting with the left upper extremity and in working above the head with the left upper extremity.  

During the January 2009 Board hearing, the Veteran testified that he retired from his job as a quality assurance specialist in December 1993.  He stated that following his retirement, he worked occasional jobs as a photographer, but noted that he had been unable to perform that work for the past two years due to his left shoulder disability.  The Veteran did not indicate that he had attempted to obtain any other form of employment since his 1993 retirement.

On VA examination in May 2010, the Veteran reported that he worked as an electrician from around 1960 through the 1980s.  He stated that he converted to a sedentary position in quality assurance in 1983, due to increasing left shoulder pain.  The Veteran stayed in a sedentary position until he retired from his job in 1993, due to age eligibility.  On examination, the examiner noted moderate functional impairment completing chores and participating in sports.  There was also mild impairment noted in the areas of shopping, recreation, traveling, dressing, and driving.  The impact of the Veteran's left shoulder disability on occupational activities included decreased mobility, problems with lifting, carrying, and reaching, decreased strength, and pain.  The examiner noted that the Veteran was able to fulfill his duties as an electrician without limitation until a 1975 workplace injury to his left shoulder.  The examiner further noted that when the Veteran's left shoulder pain increased and he was no longer able to continue working as an electrician, he was assigned different work duties (a sedentary position in quality assurance) and continued to remain employed until retirement in December 1993.

Overall, the medical and lay evidence indicates that the Veteran's left shoulder disability often causes him pain and would preclude the Veteran from working at a job that requires heavy lifting or overhead reaching involving the left upper extremity.  However, the evidence does not indicate that the Veteran's service-connected left should disability precludes him from obtaining other forms of substantially gainful employment.  This is evident from the fact that when the Veteran's left shoulder pain increased in the 1980's, he transferred to a sedentary job and maintained his position as a quality assurance specialist for 10 years, until he retired in 1993.  Furthermore, there is no indication that the Veteran's left shoulder disability would presently preclude him from performing sedentary work.

In addition to objective medical evidence, the Board has considered the Veteran's oral and written assertions, as well as those advanced by his representative, on his behalf; however, these assertions, alone, provide no basis for allowance of the claim.  To whatever extent the Veteran and/or his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither individual is shown to possess expertise in medical or vocational matters.  See e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Hence, the lay assertions in this regard have no probative value.

On this record, the Board must conclude that the criteria for referral of this matter for assignment of a TDIU, on an extra-schedular basis are not met, as no competent, probative evidence supports any finding that the Veteran is actually rendered unemployable due to service-connected left shoulder disability.  As noted, the May 2010 VA examiner indicated that the Veteran performed sedentary duties for 10 years, until his retirement, when he was no longer able to work as an electrician.  The Board emphasizes that the Veteran has not furnished any competent, supporting evidence in connection with this claim, nor has he completed a VA Form 21-8940 which may have provided additional pertinent information and/or a basis for VA to further develop this claim.  The Board again emphasizes that the duty to assist is not a one-way street.  See Swann, 5 Vet. App. at 233; Wood, 1 Vet. App. at 193.

For all the foregoing reasons, the claim for a TDIU, to include on an extra-schedular basis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A TDIU due to service-connected residuals of a left clavicle fracture, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


